

115 HR 7395 IH: To direct the Secretary of Health and Human Services to allow delivery of medical supplies by unmanned aerial systems, and for other purposes.
U.S. House of Representatives
2018-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7395IN THE HOUSE OF REPRESENTATIVESDecember 21, 2018Mr. Meadows introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, Ways and Means, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to allow delivery of medical supplies by
			 unmanned aerial systems, and for other purposes.
	
 1.Sense of Congress on the medical potential of unmanned aerial systemsIt is the sense of Congress that unmanned aerial systems have the potential to improve medical care for rural populations and for patients in acute situations in need of immediate care and without immediate access to care providers, and that such technologies should be utilized where practicable.
 2.Confirmation of medicare reimbursement eligibilityThe Secretary of Health and Human Services shall not prohibit any program administered by the Centers for Medicare and Medicaid Services or the Indian Health Service from reimbursing hospitals or other medical providers for the use of unmanned aerial systems for delivery of medical supplies to hospitals, ambulances, or directly to sites of medical emergencies occurring away from hospitals and ambulances.
		3.Federal Aviation Administration and flight of unmanned aerial systems beyond line of sight for
 medical purposesThe Federal Aviation Administration, in issuing rulemaking for unmanned aerial system delivery as directed by section 44808 of title 49, United States Code, shall not prohibit the operation of unmanned aerial systems for medical purposes beyond the line of sight, consistent with other rules and regulations made applicable to all unmanned aerial systems in such rulemaking.
		